UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One:) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number: 000-19720 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: ABAXIS 401(K) PLAN B. Name of issuer of the securities held pursuant to the plan and address of its principal executive office: ABAXIS, INC. 3240 Whipple Road Union City, California 94587 Abaxis 401(K) Plan Contents Page Report of Independent Registered Public Accounting Firm 3 Statements of Net Assets Available for Benefits 4 Statement of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6-14 Supplemental Schedule: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 16 Signatures 17 Exhibit Index: 18 Exhibit 23.1 2 Contents Report of independent Registered Public Accounting Firm To The Plan Administrative Committee and Participants of the Abaxis 401(k) Plan We have audited the accompanying statements of net assets available for benefits of Abaxis 401(k) Plan (the “Plan”) as of December 31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December 31, 2011, in conformity with accounting principles generally accepted in the United States. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule, as listed in the accompanying table of contents, is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Burr Pilger Mayer, Inc. Walnut Creek, California June 22, 2012 3 Contents ABAXIS 401(K) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2011 and 2010 Assets: Investments, at fair value $ $ Notes receivable from participants Total assets Liabilities - Other - Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 4 Contents ABAXIS 401(K) PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For the Year Ended December 31, 2011 Additions: Additions to net assets attributed to: Investment income: Interest, dividend and other income $ Total investment income Interest on notes receivable from participants Contributions: Participants Employer, net of forfeitures of $9,000 Rollovers Total contributions Total additions Deductions: Deductions from net assets attributed to: Net decrease in fair value of investments Benefits paid to participants Administrative expenses Total deductions Net increase Net assets available for benefits at: Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 5 Contents Abaxis 401(K) Plan Notes To Financial Statements 1. Description of the Plan General The following description of the Abaxis 401(k) Plan (the “Plan”) provides only general information. Participants should refer to the Plan document for a more complete description of the Plan. The Plan is a defined contribution plan containing a cash deferred arrangement described in Section 401(k) of the Internal Revenue Code (the “IRC”). The Plan was established on December 1, 1990 by Abaxis, Inc. (the “Company”) to provide benefits to eligible employees, as defined in the Plan document. The Plan is currently designed to be qualified under the applicable requirements of the IRC, as amended, and the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Administration The Company has contracted with Pension Specialists, Inc. (“PSI”), a third-party-administrator to process and maintain the participant accounts. Effective January 1, 2012, PSI rebranded as Verisight, Inc. TD AMERITRADE Trust Company (“TD AMERITRADE”) served as the trustee and custodian of Plan assets effective July 31, 2008 until March 31, 2011. Retirement Services Trust Company (“RSTC”), a wholly-owned subsidiary of PSI, was appointed the trustee and custodian of the Plan effective April 1, 2011. Substantially all expenses incurred for administering the Plan reported in the Statement of Changes in Net Assets Available for Benefits are paid by the Plan. Participant Accounts Each participant’s account is credited with the participant’s contributions, Plan earnings or losses, and an allocation of the Company’s contributions, if any. Allocation of the Company’s contribution is based on participant contributions and compensation as defined by the Plan. Participant Contributions Participants may elect to have the Company contribute a portion of their eligible pre-tax compensation, not to exceed the amount allowable under current income tax regulations. Participants who elect to have the Company contribute a portion of their compensation to the Plan agree to accept an equivalent reduction in taxable compensation. Contributions withheld are invested in accordance with the participant’s direction. Participants are also allowed to make rollover contributions of amounts received from other tax-qualified employer-sponsored retirement plans. Such contributions are deposited in the appropriate investment funds in accordance with the participant’s direction and the Plan’s provision. Effective October 1, 2008, the Plan includes an Automatic Contribution Arrangement (“ACA”). Under the ACA provisions of the Plan, participants are automatically enrolled for a 3% payroll deferral per pay period. These contributions are defaulted into the Vanguard Target Retirement Funds based on the employee’s age, absent an investment fund election. Participants have the right to elect not to have the automatic deferrals withheld, and participants also have the right to elect to defer a different percentage. 6 Contents Abaxis 401(K) Plan Notes To Financial Statements 1. Description of the Plan, continued Participants in the Plan may also elect to make after-tax salary deferral contributions to Roth accounts. Employer Contributions The Company may make discretionary matching contributions and discretionary profit sharing contributions as defined by the Plan and as approved by the Board of Directors. In 2011, the Company matched 50% of each eligible participant’s contributions up to a maximum of 2.5% of the participant’s eligible compensation for the first, second and third quarters. There was no discretionary matching contribution made for the fourth quarter of 2011. The Company’s matching contributions during 2011 were based on the achievement of established quarterly financial goals. No discretionary profit sharing contribution was made in 2011. Vesting Participants are immediately vested with respect to their contributions, plus actual earnings thereon. Participants vest in the Plan sponsor’s discretionary matching and profit sharing contributions at a rate of 25% per year, and become fully vested after four years of credited service. Forfeitures Forfeitures of nonvested Plan sponsor contributions are used to reinstate any former participant account balance, reduce any matching and/or profit sharing contributions, or may be used to pay Plan expenses. Forfeitures used to reduce employer matching contributions and pay administrative expenses during the year ended December 31, 2011 amounted to approximately $9,000 and $7,000, respectively. At December 31, 2011 and 2010, the forfeited nonvested account balance available for use was $6,000 and $2,000, respectively. Investments At December 31, 2011, investments of the Plan were held by RSTC, and invested based solely upon instructions received from participants. The Plan’s investments are primarily in mutual funds, a unitized managed account and common/collective trust funds.The unitized managed account consists of the Company’s common stock and cash equivalents. The Company’s common stock in the unitized managed account are not actually owned by the participants, rather a participant owns an interest in the account. The Plan’s investment contract accounts with MetLife Stable Value Fund are fully benefit-responsive and, therefore, have been reported in the financial statements at contract value. The fair value of the Plan’s investment contract account approximates the contract value at December 31, 2011 and 2010. 7 Contents Abaxis 401(K) Plan Notes To Financial Statements 1. Description of the Plan, continued Certain events limit the ability of the Plan to transact at contract value with the issuer. Such events include the following: (1) amendments to the plan document (including complete or partial plan termination or merger with another plan), (2) changes to the Plan’s prohibition on competing investment options or deletion of equity wash provisions, (3) bankruptcy of the Plan sponsor or other plan sponsor events that cause a significant withdrawal from the Plan, or (4) the failure of the trust transaction exemption under ERISA. The Plan Administrative Committee does not believe that any events which would limit the Plan’s ability to transact at contract value with participants are probable of occurring. The average yield on investment contract accounts for the years ended December 31, 2011 and 2010 were 6.90% and 7.59%, respectively. The average crediting interest rates for the respective years were 3.44% and 3.32%. Notes Receivable from Participants Notes receivable from participants represent participant loans that are recorded at their unpaid principal balance plus any accrued but unpaid interest. Interest income on notes receivable from participants is recorded when it is earned. No allowance for credit losses has been recorded as of December 31, 2011 and 2010. If a participant ceases to make loan repayments, a loan will be in default may be considered a distribution from the Plan. In any event, the participant’s failure to repay a loan will reduce the benefit the participant would otherwise be entitled to from the Plan. The Plan allows participants to borrow not less than $1,000 and up to the lesser of $50,000 or 50% of their vested account balance. The loans are secured by the participant’s vested balance. Such loans bear interest at 2% above the prime rate and must be repaid to the Plan within a five-year period, unless the loan is used for the purchase of a principal residence, in which case it may be longer. The specific terms and conditions of such loans are established by the Company. The notes receivable from participants at December 31, 2011 carry interest rates ranging from 5.25% to 7.25%. Principal and interest are paid ratably through payroll deductions. Liabilities - Other Liabilities – other pertains to an in-transit adjustment related to the Stable Value Fund swap at the end of the Plan year 2011 that was settled in January 2012. Payment of Benefits The Plan provides for the payment of benefits to the participant (or, if applicable, the beneficiary) upon normal retirement (age 60), termination of service, death, or disability. Participants are entitled to the vested portion of their account balance. In-service distributions are also available for participants who have attained age 55 and have completed five years of service, or who qualify for financial hardship. Participants will receive their distributions in the form of a lump-sum in cash. Terminated participants with an account balance that does not exceed $5,000 are entitled to a lump-sum distribution within a reasonable time after terminated employment. 8 Contents Abaxis 401(K) Plan Notes To Financial Statements 1. Description of the Plan, continued Administrative Expenses Administrative fees in the amount of $19,436 for the year ended December 31, 2011, reflected in the Statement of Changes in Net Assets Available for Benefits, represent fees for investment advisory, management fees, and record-keeping and are paid directly by the Plan. Plan Termination Although the Company has not expressed any intent to do so, it has the right under the Plan to terminate the Plan subject to the provisions of ERISA. In the event of Plan termination, participants would become 100% vested in their account. 2. Significant Accounting Policies Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Basis of Accounting The financial statements have been prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America and ERISA. Contributions from participants are recorded when withheld from the participant. Benefit payments are recorded when paid. Investment contracts held by a defined-contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan. The Statements of Net Assets Available for Benefits present the fair value of the investment contracts. No adjustment to contract value was disclosed as fair value approximated contract value as of December 31, 2011 and 2010. Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (“exit price”) in an orderly transaction between market participants at the measurement date.Accounting Standards Codification 820, “Fair Value Measurements and Disclosures” (ASC 820) establishes a fair value hierarchy that distinguishes between (1) market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2) an entity’s own assumptions about market participant assumptions developed based on the bestinformation available in the circumstances (unobservable inputs).The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of the fair value hierarchy are described below: 9 Contents Abaxis 401(K) Plan Notes To Financial Statements 2. Significant Accounting Policies, continued Level 1:Quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2:Directly or indirectly observable inputs as of the reporting date through correlation with market data, including quoted prices for similar assets and liabilities in active markets and quoted prices in markets that are not active.Level 2 also includes assets and liabilities that are valued using models or other pricing methodologies that do not require significant judgment since the input assumptions used in the models, such as interest rates and volatility factors, are corroborated by readily observable data from actively quoted markets for substantially the full term of the financial instrument. Level 3:Unobservable inputs that are supported by little or no market data and require the use of significant management judgment.These values are generally determined using pricing models for which the assumptions utilize management’s estimates of market participant assumptions. Recent Accounting Pronouncements In September 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-25, “Reporting Loans to Participants by Defined Contribution Pension Plans” (ASU 2010-25). ASU 2010-25 requires participant loans to be measured at their unpaid principal balance plus any accrued but unpaid interest and to be classified as notes receivable from participants. Previously, loans were measured at fair value and classified as investments. ASU 2010-25 is effective retrospectively for fiscal years after December 15, 2010, with early adoption permitted. The Plan adopted ASU 2010-25 as of December 31, 2010. Participant loans have been reclassified to notes receivable from participants as of December 31, 2011 and 2010. The adoption of this guidance did not have any impact to the Plan’s net assets as of December 31, 2011 or 2010. In January 2010, the FASB issued ASU 2010-06, “Improving Disclosures about Fair Value Measurements”, which expanded the required disclosures about fair value measurements. ASU 2010-06 requires, effective for interim and annual reporting periods beginning after December 15, 2009, separate disclosure of significant transfers into and out of Level 1 and Level 2, along with reasons for such transfers, and presentation of fair value disclosures by “nature and risk” class for all fair value assets and liabilities; and effective for interim and annual periods beginning after December 15, 2010, separate presentation of gross purchases, sales, issuances, and settlements relating to Level 3 measurements. The adoption of this guidance did not have a material effect on the Plan’s financial statements or related disclosures. In May 2011, the FASB issued ASU 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS”, to converge U.S. GAAP and International Financial Reporting Standards on fair value measurements and disclosures. The amended guidance changes several aspects of the fair value measurement guidance in FASB Accounting Standards Codification 820, “Fair Value Measurement” (ASC 820), including information about valuation techniques and unobservable inputs used in Level 3 fair value measurements and a narrative description of the sensitivity of Level 3 measurements to changes in unobservable inputs. The amended guidance must be applied prospectively and is effective beginning after December 15, 2011. ASU 2011-04 is not expected to materially impact the Plan’s current fair value disclosures. 10 Contents Abaxis 401(K) Plan Notes To Financial Statements 2. Significant Accounting Policies, continued Comparative Data A certain 2010 financial statement disclosure item has been reclassified to conform to current year’s presentation. 3. Investments and Fair Value Measurements The following presents the fair values of assets held for investment purposes and those individual investments representing five percent or more of the Plan’s net assets available for benefits at December 31, 2011 and 2010: Investments: Abaxis Stock Portfolio (unitized managed account) $ $ American Funds EuroPacific Growth * American Funds the Growth Fund of America * Davis New York Venture * Fidelity Spartan 500 Index Metlife Stable Value Pimco Total Return Other funds less than 5% of net assets available for benefits Total assets held for investment purposes $ $ * Less than five percent of the Plan's net assets available for benefits at December 31, 2011. The Plan’s investments, including gains and losses on investments bought and sold during the year, appreciated (depreciated) in value as follows: Mutual funds $ ) Unitized managed account Common/collective trust funds Net decrease in fair value of investments $ ) 11 Contents Abaxis 401(K) Plan Notes To Financial Statements 3. Investments and Fair Value Measurements, continued The following tables set forth by level, within the fair value hierarchy, the Plan’s assets measured and recorded at fair value on a recurring basis, as of December 31, 2011 and 2010: Assets at Fair Value as of December 31, 2011 Level 1 Level 2 Level 3 Total Mutual funds: Balanced funds $ $
